  Case 14-37433         Doc 59     Filed 04/03/19 Entered 04/03/19 11:25:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-37433
         ROBERT C GARCIA
         THERESA M GARCIA
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/15/2014.

         2) The plan was confirmed on 02/05/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/19/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/25/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,550.00.

         10) Amount of unsecured claims discharged without payment: $36,841.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-37433            Doc 59          Filed 04/03/19 Entered 04/03/19 11:25:00                     Desc Main
                                             Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                    $61,773.60
         Less amount refunded to debtor                                 $927.90

NET RECEIPTS:                                                                                          $60,845.70


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $4,000.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                              $2,705.68
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $6,705.68

Attorney fees paid and disclosed by debtor:                            $0.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim       Principal      Int.
Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
ARMOR SYSTEMS CORP                      Unsecured          70.00           NA              NA            0.00       0.00
ATG CREDIT                              Unsecured         637.00           NA              NA            0.00       0.00
Capital Accounts                        Unsecured     11,946.00            NA              NA            0.00       0.00
CAPITAL ONE                             Unsecured         734.00           NA              NA            0.00       0.00
CAPITAL RECOVERY V LLC                  Unsecured         546.00        546.47          546.47        355.21        0.00
CENTER OF DERMATOLOGY                   Unsecured            NA       4,209.05        4,209.05      2,735.88        0.00
CENTER OF DERMATOLOGY                   Unsecured            NA       4,209.05            0.00           0.00       0.00
CHECK INTO CASH INC                     Unsecured      1,697.00       1,012.99        1,012.99        658.44        0.00
Choice Recovery                         Unsecured          85.00           NA              NA            0.00       0.00
GE MONEY BANK                           Unsecured      1,290.00            NA              NA            0.00       0.00
HBLC Inc                                Unsecured      1,591.00            NA              NA            0.00       0.00
HSBC BANK NEVADA                        Unsecured         594.00           NA              NA            0.00       0.00
LVNV FUNDING                            Unsecured         669.00        725.07          725.07        471.30        0.00
MERCHANTS CREDIT GUIDE CO               Unsecured         295.00           NA              NA            0.00       0.00
MIDWEST EMERGENCY ASSOC                 Unsecured         806.00        806.00          806.00        523.90        0.00
NORTHWEST SUBURBAN PHYSICIAN            Unsecured         240.00           NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT              Unsecured            NA           0.00           50.85          33.05       0.00
OVERLAND BOND & INVESTMENT              Secured        2,000.00       2,050.85        2,000.00      2,000.00      13.35
PRA RECEIVABLES MGMT                    Unsecured         472.00        505.15          505.15        328.35        0.00
PRA RECEIVABLES MGMT                    Unsecured         295.00        298.77          298.77        194.20        0.00
PRA RECEIVABLES MGMT                    Unsecured         359.00        326.72          326.72        212.37        0.00
PRA RECEIVABLES MGMT                    Unsecured         690.00        690.77          690.77        449.00        0.00
PROFESSIONAL PLACEMENT                  Unsecured         463.00           NA              NA            0.00       0.00
Radiological Consultants Of Woodstock   Unsecured         413.00           NA              NA            0.00       0.00
SPRINT                                  Unsecured            NA         360.13          360.13        234.08        0.00
SPRINT NEXTEL                           Unsecured            NA         571.92          571.92        371.75        0.00
T MOBILE                                Unsecured      1,230.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION                    Unsecured     26,000.00     30,403.28        30,403.28     19,762.13        0.00
US DEPT OF EDUCATION                    Unsecured      2,496.00       2,523.38        2,523.38      1,640.20        0.00
VERIZON                                 Unsecured      1,134.00       1,113.06        1,113.06        723.49        0.00
VERIZON                                 Unsecured         810.00        794.85          794.85        516.65        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-37433       Doc 59     Filed 04/03/19 Entered 04/03/19 11:25:00                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim        Principal        Int.
Name                              Class   Scheduled      Asserted     Allowed         Paid          Paid
VILLAGE OF HOFFMAN ESTATE     Unsecured         405.00           NA          NA             0.00         0.00
WELLS FARGO DEALER SVC INC    Unsecured      1,120.00            NA          NA             0.00         0.00
WELLS FARGO DEALER SVC INC    Secured       15,750.00     17,520.18    17,520.18      17,520.18     5,396.49


Summary of Disbursements to Creditors:
                                                           Claim          Principal                Interest
                                                         Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00             $0.00                  $0.00
      Mortgage Arrearage                                  $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                        $19,520.18        $19,520.18              $5,409.84
      All Other Secured                                   $0.00             $0.00                  $0.00
TOTAL SECURED:                                       $19,520.18        $19,520.18              $5,409.84

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00               $0.00
       Domestic Support Ongoing                            $0.00                $0.00               $0.00
       All Other Priority                                  $0.00                $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $44,938.46        $29,210.00                   $0.00


Disbursements:

       Expenses of Administration                          $6,705.68
       Disbursements to Creditors                         $54,140.02

TOTAL DISBURSEMENTS :                                                                     $60,845.70




UST Form 101-13-FR-S (09/01/2009)
  Case 14-37433         Doc 59      Filed 04/03/19 Entered 04/03/19 11:25:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
